Citation Nr: 1141514	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-45 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized ambulance expenses incurred in connection with transport to Maine General Medical Center on August 15, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to December 1952. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Togus, Maine.  The Veteran requested to testify at a videoconference hearing before a member of the Board, and such a hearing was scheduled for August 2011.  However, as will be discussed below, the Veteran has withdrawn his appeal. 


FINDING OF FACT

In August 2011, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to payment of or reimbursement for unauthorized ambulance expenses incurred in connection with transport to Maine General Medical Center on August 15, 2010. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to payment of or reimbursement for unauthorized ambulance expenses incurred in connection with transport to Maine General Medical Center on August 15, 2010, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in August 2011, the appellant indicated that he wished to withdraw his appeal with respect to the certified issue.  The Veteran's representative confirmed the Veteran's request to withdraw his appeal in August 2011.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The appeal for entitlement to payment of or reimbursement for unauthorized ambulance expenses incurred in connection with transport to Maine General Medical Center on August 15, 2010, is dismissed. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


